DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “by turning/milling” in line 3 and “turn/mill” in line 10. This is indefinite as to whether turning and milling are both or either required. 
Claim 1 recites the limitation "the microstructure to-be-machined workpiece" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, Claim 1 recites the limitation “the coated film” in line 12. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites “successively repeating the above steps till the whole microstructure is machined completely” in lines 18-19. This is indefinite as to whether all of the previously claimed steps must be repeated. 

In Claim 1, the recitation “when the cutter for cutting is worn” in line 14 is indefinite as to whether the cutter must be worn out during the machining process. Furthermore, the term “worn” is a relative term which renders the claim indefinite. The term “worn” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 1 recites “a machined workpiece” in lines 20 and 21. This is indefinite as to whether a new workpiece is introduced into the claim, since a workpiece was previously recited in line 5. 
Claim 1 recites “placing a machined workpiece into an organic solvent to dissolve” in lines 20-21. This is indefinite as to what is being dissolved in the solvent.
Claim 1 recites “cleaning and drying to obtain a machined workpiece having a microstructure array on a surface” in line 21. This is indefinite as to whether the solvent provides the microstructure array on the surface. 
Claim 4 recites the limitation “the transparent material” in line 2. There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recitation “a transparent film” in line 3 is indefinite as to whether a new transparent film is introduced into the claim, since “a transparent film” was previously recited in line 8 of claim 1.
The term “easily” in claim 4 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Regarding claim 4, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 6 recites plane end milling cutter/ball end milling cutter” in line 3. This is indefinite if either plane end milling cutter and ball end milling cutter are being introduced or either. 
Claim 2 and 3 are rejected due to their dependency on rejected claim 1. 
	Claim 5 is rejected due to their dependency on rejected claim 4. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Muri (US20170263490) in view of Ueda (US20020017888), Chen (JP2014019157) and Fanton (US5181080).

a halfway cutter changing method for large-area microstructure cutting based on in- situation film thickness measurement, comprising the following steps: step 110: self-cutting of a vacuum chuck (102) (See Fig. 2 and paragraph 0105 describing the chuck 102 as a vacuum chuck ): machining, by turning/milling, the vacuum chuck of a machine tool to be flat (See paragraph 0389 describing the machining of the vacuum chuck to be flat) ; step 120: workpiece flat machining: mounting a workpiece (106) to the vacuum chuck (102), performing end surface flat machining on the workpiece (106), and making the microstructure to-be-machined workpiece to be completely planarly parallel to the vacuum chuck (102) (See Fig. 11 and paragraph 0068 describing the workpiece 106 mounted on the vacuum chuck 102 to be machined planarly parallel to the vacuum chuck 102); step 160: machining completion: successively repeating the above steps till the whole microstructure is machined completely (See paragraph 0224 describing the machining on the workpiece until completion). However, Muri fails to specifically teach the vacuum chuck on a spindle of a machine tool and step 130: film coating: coating a transparent film on a machined surface of the workpiece, using a cutter to turn/mill the transparent film to be flat, meanwhile, recording a Zo point by the machine tool; step 140: film thickness detection: using an online measuring device to measure a thickness To of the coated film, and when a depth of a machined microstructure is D, only feeding the cutter for To+D based on the determined reference point Zo so that the machining can be started; step 150: halfway cutter changing: when the cutter for cutting is worn, repeating the step 130, performing plane turning/milling machining on a remaining film once again, meanwhile, recording a Z1 point by the machine tool; and repeating the step 140, measuring a thickness T1 of the film, and feeding for T1+D to perform the machining of the microstructure continuously; and step 170: film removal: if necessary, placing a 
Ueda teaches a chuck (9) on a spindle (7) of a machine tool (1) (See Fig. 1 and paragraph 0030)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Muri with a chuck on a spindle, as taught by Ueda. Doing so would provide an additional axis of rotation to the workpiece during the machining process.
Chen teaches step 130: film coating: coating a transparent film on a machined surface of the workpiece, using a cutter to turn/mill the transparent film to be flat and only feeding the cutter for T0+D based on the determined reference point Z0 so that the machining can be started and step 170: film removal: if necessary, placing a machined workpiece into an organic solvent to dissolve, cleaning and drying to obtain a machined workpiece having a microstructure array on a surface. See Fig. 1 depicting the transparent film as flat and paragraph 0022 describing the workpiece being coated by blade coating. See paragraph 0011-0012 describing the transparent film as polyethylene glycol, polypropylene glycol, polyethylene glycol monoether, polyethylene glycol ester, 2- (2-hydroxyethoxy) ethyl stearate, polyglycerol monostearate. , Polyethylene glycol-propylene copolymer or derivative thereof, talc powder, calcium carbonate, or a mixture thereof.  Paragraph 0031 describes a cutter penetrating the transparent film and reaching a predetermined depth.  Furthermore, paragraph 0037 describes a machined workpiece placed in an organic solvent to clean and remove remaining material in the machined portions of the workpiece. 

Fanton teaches recording a Z0 point by the machine tool; step 140: film thickness detection: using an online measuring device to measure a thickness T0 of the coated film. 
See Fig. 1 and paragraph 4 describing the ellipsometer of Fanton, comprising a light source, polarizer, waveplate, polarization analyzer, and photoelectric detector, capable of recording a Zo point and measuring a thickness T0 of the coated film. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Muri as modified with an ellipsometer to measure the thickness of lubricating film, as taught by Fanton. Doing so would match the thickness of the lubricant film to the machining parameters and ensure the cutter is lubricated by the film. 
Muri fails to specifically teach step 150: halfway cutter changing: when the cutter for cutting is worn, repeating the step 130, performing plane turning/milling machining on a remaining film once again, meanwhile, recording a Z1 point by the machine tool; and repeating the step 140, measuring a thickness T1 of the film, and feeding for T1+D to perform the machining of the microstructure continuously.  However, Muri teaches the cutter with “sufficient specificity” that one of ordinary skill in the art would arrive at the claimed combination. 
Regarding claim 2, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 1, Chen teaches wherein the online measuring device in the step 140 is an ellipsometer; and the ellipsometer comprises a light source (20) , a polarizer (44) and a wave plate (42) located on a same straight line (See Fig. 1 depicting components of the ellipsometer), as well as a polarization analyzer (60) and a photoelectric detector (30) angularly disposed with a connection line for the light source (20), the polarizer (44) and the wave plate (42).
Regarding claim 3, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 2. Muri as modified fails to specifically teach wherein a measurement accuracy of the ellipsometer is 0.1 nm.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to adjust the measurement accuracy of the ellipsometer for the intended application in order to provide highly accurate measurements of the film to match it the machining parameters, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 3,  Chen teaches wherein the transparent material is a transparent film; and the transparent film is made of a room temperature easily-curable film forming material (See paragraph 0011 describing the transparent material).
Regarding claim 5, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 4, Muri teaches wherein the vacuum chuck (102) is made of an aluminum alloy material ( See paragraph 0083 describing the chuck 102 being made of aluminum alloy).
Regarding claim 6, Muri as modified teaches the halfway cutter changing method for the large-area microstructure cutting based on the in-situation film thickness measurement according to claim 5, Muri teaches wherein the cutter (104h) is an arc turning cutter or a plane end milling cutter/ball end milling cutter (See Fig. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722